Citation Nr: 0605568	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  02-00 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and TL


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in September 2004, a 
transcript of which is of record.

This case was previously before the Board in February 2005, 
at which time it was remanded for additional development to 
include a medical examination and opinion.  As a preliminary 
matter, the Board finds that the remand directives have been 
substantially complied with, and, as such, a new remand is 
not required to comply with the holding of Stegall v. West, 
11 Vet. App. 268 (1998).Vet. App. 


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's hypertension did not have its onset in 
service or within a year of service and is not related to an 
event of service origin. 

3.  The veteran's hypertension was not caused or aggravated 
by his service-connected PTSD.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, is 
not proximately due to or the result of a service connected 
disability and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310, 4.104 (Diagnostic Code 7101) (2005); Allen v. Brown, 
7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim was originally 
denied as not well grounded by the August 2000 rating 
decision.  However, the Veterans Claims Assistance Act of 
2000 (VCAA), which became law on November 9, 2000, eliminated 
the concept of a well-grounded claim and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  In 
addition, the VCAA redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Nevertheless, 
during the course of this appeal, the veteran was provided 
with letters which meet the notification requirements of the 
VCAA, including correspondence dated in November 2001 which 
noted the enactment of the VCAA, addressed the requirements 
for a grant of service connection, informed the veteran of 
what information and evidence he must submit, as well as what 
information and evidence will be obtained by VA.  This 
correspondence also indicated the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case in that it stated while VA would 
request such records, it was still his responsibility to make 
sure the records were received by the RO.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holdings in Quartuccio, supra.  Similar 
correspondence was also sent to the veteran by the Appeals 
Management Center (AMC) in March 2005.  Moreover, the veteran 
has been provided with a copy of the appealed rating 
decision, the November 2001 Statement of the Case (SOC), as 
well as a Supplemental SOC (SSOC) in September 2005, which 
provided him with notice of the law and governing regulations 
regarding his case, as well as the reasons for the 
determinations made with respect to his claims.  In pertinent 
part, both the SOC and the SSOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  Nothing indicates that the veteran has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  As stated in the Introduction, 
he had the opportunity to present evidence and argument in 
support of his claim at a September 2004 Board hearing.  
Further, VA has assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
the SOC and the SSOC which informed them of the laws and 
regulations relevant to the veteran's claim, the evidence 
that was considered and the basis for the RO denial.  
Moreover, he was accorded an examination in August 2005 which 
addressed the etiology of his hypertension. The Board has 
considered the contentions of the veteran's representative; 
however, for the reasons stated below, finds that an 
Independent Medical Expert Opinion is not necessary in this 
case and that the examination and other evidence of record 
adequately addresses the medical questions involved in this 
appeal.  Therefore, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests hypertension 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

In addition to the foregoing, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The record contains no evidence which relates the veteran's 
hypertension directly to his period of active duty, nor does 
he contend otherwise.  First, his service medical records 
contain no findings indicative of hypertension.  On his March 
1969 separation examination, his blood pressure was 110/80 
(systolic/diastolic).  Further, his blood pressure was 122/74 
on a June 1969 VA medical examination.  There is no evidence 
of hypertension present to a compensable degree either during 
service or within the first-post service year, which means he 
is not entitled to a grant of service connection on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309(a), 4.104 
(Diagnostic Code 7101).

Moreover, the first competent medical evidence of 
hypertension appears to be in 1997, approximately 28 years 
after the veteran's separation from active duty.  Further, 
the veteran himself acknowledged at his September 2004 
hearing that he did not develop hypertension until 1996 or 
1997.  The Court has indicated that the normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002).  There is also no competent medical evidence 
which directly relates the veteran's hypertension to any 
incident of active service.

The veteran has contended, to include at his September 2004 
Board hearing, that his hypertension developed secondary to 
his service-connected PTSD.  The Board notes that there is 
evidence both in support and against this contention.

The evidence in support of the veteran's claim includes a 
September 2004 medical opinion from JLP, Ph.D., a private 
psychologist who noted she had treated the veteran for his 
PTSD beginning in August 2001.  Among other things, JLP noted 
that she had had the opportunity to review literature 
pertaining to a review and decision made by the Court as it 
pertains to the relationship between extensive, prolonged 
stress such as that associated with the condition of PTSD and 
the emergence of hypertension as a physical disability 
associated with that illness.  JLP noted that medical expert 
opinions submitted in support of that case indicated, in 
essence, that hypertension can develop as a result of the 
stress associated with PTSD.  Similarly, a December 2004 
medical statement from a different clinician also noted such 
findings as well as a medical study co-authored by a VA 
clinician, and indicated that the veteran had essential 
hypertension (elevated blood pressure) secondary to, 
potentiated by, and/or aggravated by PTSD.  Moreover, medical 
treatise evidence has been submitted which also indicates 
that hypertension can develop secondary to the stress 
associated with PTSD.  

The Board acknowledges that the foregoing medical evidence 
supports the proposition that hypertension can be caused by 
the stress and other symptomatology associated with PTSD.  
However, to the extent the medical statements make reference 
to the opinions expressed in a specific case before the 
Court, the Board notes that such opinions were in regard to a 
different individual than the veteran in this case who would 
have a different medical history.  Simply put, the fact that 
a different individual may have developed hypertension due to 
his PTSD does not establish that this is what happened in the 
current case.  

The Board also notes that it does not appear that the 
clinicians who promulgated the September and December 2004 
medical statements had actually reviewed the veteran's claims 
file which details the history of both his PTSD and 
hypertension.  In Elkins v. Brown, 5 Vet. App. 474, 478 
(1993), the Court rejected a medical opinion as "immaterial" 
where there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
documents that would have enabled him to form an opinion on 
service connection on an independent basis.  See also Swann 
v. Brown, 5 Vet. App. 177, 180 (1993) (without a review of 
the claims file, an opinion as to etiology of an underlying 
disorder can be no better than the facts alleged by the 
veteran).

In accord with the Board's remand directives, the veteran was 
provided with a VA medical examination in September 2005 
which specifically addressed his claim of secondary service 
connection.  The examiner noted as part of this examination 
report that he had reviewed the veteran's medical records.  
In a separate examination report, also dated in September 
2005, this same examiner noted that the claims file had been 
reviewed.  Following the examination, the veteran was 
diagnosed with essential hypertension.  Moreover, the 
examiner stated that the veteran had no history of labile 
hypertension, and that his blood pressure was reasonably well 
controlled on the current regimen although probably not 
optimal given his evidence of some diabetic kidney disease.  
The examiner opined that it was less likely than not that the 
veteran's hypertension was due to his PTSD, and that he (the 
examiner) believed that it was essential in nature.  Further, 
the examiner stated that he did not see a history of labile 
hypertension that could be attributed to episodes of stress 
related to the veteran's PTSD, so he felt that it was not 
contributing to his hypertension.

The veteran's representative criticized the adequacy of the 
August 2005 VA examination in a January 2006 statement as 
there was no medical treatise to buttress this opinion, and 
asserted that the case should be referred for an independent 
medical examination.  However, the Board disagrees.

As detailed above, the August 2005 VA examiner noted that he 
had reviewed the claims file, which included the medical 
evidence submitted in support of the veteran's claim of 
secondary service connection.  Further, by the wording of the 
examination report itself, the examiner indicated he was well 
aware of the veteran's theory of secondary service 
connection.  Additionally, nothing has been submitted to 
indicate that the examiner did not have the knowledge, skill, 
experience, training, or education to render a competent 
medical opinion.  See Espiritu, supra.  The August 2005 VA 
examiner also provided a rationale in support of his opinion, 
and the fact that he did not explicitly cite to a specific 
medical treatise does not refute this rationale.  More 
importantly, the VA examiner based his opinion upon the 
veteran's confirmed history, which the Board finds more 
probative than medical treatise evidence which provides only 
a general proposition, especially as no competent medical 
evidence has since been submitted which challenges the VA 
examiner's opinion and/or the rationale for his conclusions 
which were based on examination of the veteran and review of 
the veteran's relevant medical records in his file.  The 
Board also notes that, with respect to the holding of Allen, 
supra, the August 2005 VA examiner stated that the 
hypertension was neither caused by the PTSD, nor did the PTSD 
contribute to the hypertension.  The examiner noted he found 
no history of labile hypertension that could be attributed to 
episodes of stress related to the veteran's PTSD.  In short, 
this opinion clearly encompasses both possible theories of 
entitlement for secondary service connection.  

For these reasons, the Board finds that the August 2005 VA 
examination adequately addresses the issue on appeal, and 
that the record does not raise any remaining medical 
questions that require an additional examination or opinion 
from an independent medical expert.  38 U.S.C.A. § 7109; 38 
C.F.R. § 20.901.

As already stated, the August 2005 VA examiner's opinion 
appears to be the only competent medical opinion of record 
which is based upon both an examination of the veteran and 
review of his claims file which details the confirmed medical 
history of both the PTSD and hypertension.  No competent 
evidence has since been submitted which explicitly refutes 
the VA examiner's findings.  The Board finds that the VA 
examiner's opinion warrants considerable weight in this case 
and is more probative then the opinions in support of the 
veteran's claim as they relied on treatises and general 
conclusions where the VA medical examination focused on the 
evidence of record and physical examination of the veteran.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that 
VA may favor the opinion of one competent medical expert over 
that of another when decision makers give an adequate 
statement of reasons and bases); Guerrieri v. Brown, 4 Vet. 
App. 467, 473 (1993) ("the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches. . . As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the [Board as] adjudicators. . 
.").  

The Board has also considered the veteran's assertions and 
while the appellant is competent to give evidence about what 
he experienced; for example, he is competent to report that 
he had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board finds 
the August 2005 VA examiner's opinion to be the most 
persuasive evidence of record and is supported by the 
objective evidence discussed by the examiner.  The Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of service connection for hypertension, 
to include as secondary to the service-connected PTSD.  
Hence, there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected PTSD, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


